Per Curiam,
As we understand the contract between R. J. Malone & Co., and the garnishees, the retained percentages therein provided for were payable only upon complete performance of the contract by the former at their own cost and expense. The testimony that was submitted is not only insufficient to show such performance by the contractors, R. J. Malone & Co., but we think it tends to prove the contrary. As the contract was carried out by the parties thereto there was nothing due the con*292tractors and therefore nothing to attach in the hands of the garnishees. It follows that there was no error in refusing to take off the judgment of nonsuit.
Judgment affirmed.